DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-10, 21-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2005/0012247 A1, hereinafter Kramer), in view of .

Regarding claim 1, Kramer meets the claimed an additive manufacturing apparatus comprising: a platform;(build platform 20, Fig. 4A, [0016]) a support configured to scan across the platform;(Kramer teaches dispenser system 14, Fig. 2, [0016]) one or more printheads mounted on the support above the platform and configured to dispense successive layers of feed material (Kramer teaches part 42 to support print heads 44a and 44b, see Fig. 4a, [0024]) first energy source … to emit first radiation beams toward the successive layers of feed material on the platform; (Kramer teaches a curing system 16, not labeled in Fig. 2, for scan exposing the  multi-part radiation curable material as the radiation initiator and build material are dispensed onto the build platform 20, see [0023])  and a controller configured to, for each successive layer, operate the printheads to dispense a drop of feed material on the platform to provide a portion of a layer, (Kramer teaches drop-on-demand ink-jet heads to be used, see [0016]. Kramer teaches the control system 12 is configured to control the pattern of each layer, see [0018]) operate the first energy source to emit the first radiation beam toward the drop of feed material to cure an exterior surface of the drop of feed material. (Kramer teaches a computer control system 12 includes a process control system that is adapted to control the dispensing system 14 and the curing system 16, see Fig. 1, [0015].).


Kramer teaches to enhance layer-to-layer adhesion, it may be useful to only partially cure each layer during the fabrication process, followed by a full cure, see [0023]. 
Gullentops teaches the curing device may be arranged in combination with the inkjet print head, travelling therewith so that the curable liquid is exposed to curing radiation very shortly after been jetted, [0062]. Gullentops teaches the imaging apparatus preferably has a plurality of UV light emitting diodes, which have the advantage of compact design, see [0067]. Gullentops teaches curing with one wavelength of UV light, followed by a second curing with a different wavelength of UV light, see [0068]-[0072].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the multiple UV lights of multiple different wavelengths taught by Gullentops with the generic curing unit of Kramer because UV-A light source is preferred due to the higher penetration depth therewith resulting in more efficient interior curing while partial curing increases layer-to-layer adhesion, see Gullentops [0068] and Kramer [0023].
Thus, Kramer as modified by Gullentops meets the claimed a first energy sources emits a first radiation in the portion of the layer, and a second energy sources mounted on the support above the platform to emit a second radiation beam, and operate the second 

Kramer as modified by Gullentops does not explicitly teach curing before dispensing a subsequent drop on the portion of the layer.  
Napadensky teaches a source of radiation, may follow the path of the printing head, so that curing may occur in a sweeping motion, curing material just deposited, in the wake of the printing head.  That is, the process may be continuous, see [0208]. Thus, the embodiment of continuous curing of Napadensky meets the claimed curing before dispensing a subsequent drop on the portion of the layer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use a continuous curing operation taught by Napadensky with the curing operation of Kramer as modified because it reduces the shrinkage or curl of the object during printing, see [0274]-[0275]. 

Examiner notes the further claimed to cure an interior volume of the drop of feed material is considered the intended use of the claimed apparatus, see MPEP 2114. Although the claim recites a controller configure to… cure an interior volume, the interior of the drop of the feed material is not a part of the apparatus or controller configuration. The claimed controller is configured to operate a printhead and energy source. The amount of curing of the interior volume is a function of both the energy source and materials worked upon by the apparatus. The material worked upon does not limit the structure of the apparatus, see MPEP 2115. In claim 1 the controller is not interior volume.


Regarding claim 2, Kramer as modified does not explicitly teach wherein the first radiation beam has a wavelength less than a wavelength of the second radiation beam.
Gullentops teaches curing with one wavelength of UV light, followed by a second curing with a different wavelength of UV light, see [0068]-[0072]. Gullentops teaches the UV-A light source (longer wavelength) is preferred due to higher penetration depth. Kramer teaches the UV initiator 48 can be dispensed within the spaces between the build material 46.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the UV light with the longer wavelength as the second radiation beam because it has a greater penetration depth required for curing multiple layers. 

Regarding claim 3, Kramer as modified does not explicitly teach wherein the first and second energy sources are positioned and the controller is configured to operate the first and second energy sources such that the drop of feed material is simultaneously exposed to the first and second radiation beams.  
Kramer teaches the curing system 16 can partially cure or fully cure each layer in a layer-by-layer fashion, see [0023]. Gullentops teaches curing with one wavelength of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to fully cure with both wavelengths simultaneously because it ensures the curable liquid is exposed to curing radiation very shortly after been jetted, Gullentops [0062].

Regarding claim 4, Kramer as modified does not explicitly teach, wherein the first and second energy sources are positioned and the controller is configured to operate the first and second energy sources such that the exterior surface of the drop of feed material is cured before the interior volume of the drop of feed material is cured.  
Napadensky teaches a 3D printing method including curing the first composition resulting in a solid form (108), and irradiating or curing second composition resulting in a liquid, a solid or a semi-solid form (110), see Fig. 3, [0259]. Napadensky teaches combining pre-determined proportions of a first composition and a second composition to form a core of a 3D printed object, see [0268]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use a first UV light that cures the first material without curing the second material because it reduces the shrinkage or curl of the object during printing, see [0274]-[0275]. 
Therefore, the apparatus of Kramer as modified by Gullentops and Napadensky meets the claimed wherein the first and second energy sources are positioned and the controller is configured to operate the first and second energy sources such that the 


Regarding claim 5, Kramer as modified does not explicitly teach wherein the first energy source is positioned before the second energy sources along a direction that the support scans across the platform.  
Gullentops teaches the curing device may be arranged in combination with the inkjet print head, travelling therewith so that the curable liquid is exposed to curing radiation very shortly after been jetted, [0062]. Gullentops teaches the imaging apparatus preferably has a plurality of UV light emitting diodes, which have the advantage of compact design, see [0067]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to arrange the first and second energy source along the same direction because it ensures that the curable liquid is exposed to curing radiation very shortly after been jetted, Gullentops [0062].

Regarding claim 6, Kramer as modified wherein the controller is configured to cause the one or more printheads to dispense successive lines of feed material to form a layer of feed material while operating the first energy source to successively cure exterior (Kramer teaches a computer control system 12 includes a process control system that is adapted to control the dispensing system 14 and the curing system 16, see Fig. 1, [0015]) and while operating the second energy source to successively cure interior volumes of the lines of feed material.  (Gullentops teaches curing with one wavelength of UV light, followed by a second curing with a different wavelength of UV light, see [0068]-[0072]).

Regarding claim 8, Kramer as modified does not explicitly teach wherein the first energy source comprises a first bank of energy emitters to emit the first radiation beam, and the second energy source comprises a second bank of energy emitters to emit the second radiation beam.  
Gullentops teaches the source of radiation may also be an elongated radiation source extending transversely across the surface to be cured and adjacent the transverse path of the print head so that the subsequent rows of images formed by the print head are passed, see [0065]. Gullentops teaches the UV light source may be a plurality of diodes, see [0067].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to arrange a plurality of diodes transversely across the surface to be cured for each source because it allows a more compact design, see [0067].

Regarding claim 9, Kramer as modified meets the claimed wherein the first and second banks extend along a horizontal direction perpendicular to a direction of motion (Gullentops teaches the source of radiation may also be an elongated radiation source extending transversely across the surface to be cured and adjacent the transverse path of the print head so that the subsequent rows of images formed by the print head are passed, see [0065].)

Regarding claim 10, Kramer as modified does not explicitly teach, wherein the first and second energy sources are configured such that the first and second radiation beams expose an elongate portion of the layers of feed material, the elongate portion extending along a direction perpendicular to a direction of motion of the support.  
Gullentops teaches the source of radiation may also be an elongated radiation source extending transversely across the surface to be cured and adjacent the transverse path of the print head so that the subsequent rows of images formed by the print head are passed, see [0065]. Gullentops teaches the UV light source may be a plurality of diodes, see [0067].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to arrange a plurality of diodes transversely across the surface to be cured for each source because it allows a more compact design, see [0067].

Regarding claim 21, Kramer as modified meets the claimed wherein the first and second banks cover an entire width of a build area on the platform.  (Gullentops teaches the source of radiation may also be an elongated radiation source extending transversely across the surface to be cured and adjacent the transverse path of the print head so that the subsequent rows of images formed by the print head are passed, see [0065].)

Regarding claim 22, Kramer as modified meets the claimed, wherein the first and second energy sources are UV light sources. (Kramer teaches UV light source, see [0015]. Gullentops teaches two UV light sources, see [0072].)


Regarding claim 25, Kramer as modified meets the claimed, comprising a source of feed material coupled to the printheads and comprising the feed material, (Kramer teaches dispenser system 14 to dispense a variety of build materials that are curable, Fig. 2, [0013], [0016]. Kramer teaches build material 46 and the UV initiator 48 are dispensed from an ink-jet printhead 42 having two compartments 44a and 44b, see [0024], Fig. 4A.)
Examiner notes the further claimed “wherein the feed material is curable to form a polishing material suitable for a polishing layer for chemical mechanical polishing.” is considered the intended use of the claimed apparatus, see MPEP 2114. A material that is suitable for a polishing layer is capable of being deposited by the apparatus of Kramer as modified above.
 
Regarding claim 26, Kramer as modified does not explicitly teach, wherein the controller is configured to, for each successive layer, operate the first energy source to 
Napadensky teaches a 3D printing method including curing the first composition resulting in a solid form (108), and irradiating or curing second composition resulting in a liquid, a solid or a semi-solid form (110), see Fig. 3, [0259]. Napadensky teaches combining pre-determined proportions of a first composition and a second composition to form a core of a 3D printed object, see [0268]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to use a first UV light that cures the first material without curing the second material because it reduces the shrinkage or curl of the object during printing, see [0274]-[0275]. 
Therefore, the apparatus of Kramer as modified by Gullentops and Napadensky meets the claimed for each successive layer, operating the first energy source to emit the first radiation beam toward the drop of feed material to cure the exterior surface of the drop of feed material while leaving an interior portion of the drop uncured. (Examiner notes that the materials are the intended use of the claimed apparatus, see MPEP 2114. The apparatus of Kramer as modified above is configured to cure multiple types of materials for each layer after depositing together. Therefore, the apparatus is capable of curing the exterior of a drop while leaving the interior uncured). 


Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2005/0012247 A1, hereinafter Kramer), in view of Gullentops et al. (US 2011/0219973 A1, .

Regarding claim 23, Kramer as modified meets the claimed, and the first radiation beam has a wavelength between the 385 nm and 405 nm.  (Gullentops teaches using UV-A of 320 to 400 nm, see [0069], [0072]).
Kramer does not explicitly teach wherein the first radiation beam has a wavelength between 290 nm and 385 nm.
Sherwood teaches using UV-B radiation to cure 3D printed materials which is between about 200 nm to about 300 nm, see [0078]. Sherwood teaches combining short UV wavelength photoinitiators with longer UV wavelength photoinitiators, see [0079]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the photoinitiators of UV lamps of Kramer as modified above to include short wavelength band photoinitiators because these photoinitiators are generally preferred because they tend to be more thermally stable, see Sherwood [0079]. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
comprising an optical sensor to monitor the drop of feed material, wherein the controller is configured receive a signal from the sensor to operate the first energy source based on the signal to cure the exterior surface of the drop of feed material.
Gothait et al. (US 2006/0111807, hereinafter Gothait) teaches a controller 62, Fig. 1, configured to measure drop volume, step 330, and replace the printing head or modify other properties if the drop size is outside the desired range, step 350, Fig. 3, [0097]-[0100]. Gothait teaches a curer 56 to be operated by controller 62 after calibration of drop size, see [0044], Fig. 3. However, claim 1 recites a controller configured to... cure an interior volume of the drop of feed material after the exterior surface of the drop is cured and before dispensing a subsequent drop. Thus, claim 1 and claim 7 together recite a controller configured to cure an interior volume and exterior volume separately based on sensor data, which is not taught or reasonably suggested by the prior art of record. 


Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that the prior art cited does not meet claim 1, this is not found persuasive. Kramer teaches to enhance layer-to-layer adhesion, it may be useful to only partially cure each layer during the fabrication process, followed by a full cure, see [0023]. Napadensky teaches a source of radiation, may follow the path of the printing head, so that curing may occur in a sweeping motion, curing material just deposited, in the wake of the printing head.  Thus, claim 1 is met by the combination of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 1 further recites to cure an interior volume of the drop of feed material and is considered the intended use of the claimed apparatus, see MPEP 2114. Although the claim recites a controller configure to… cure an interior volume, the interior of the drop of the feed material is not a part of the apparatus or controller configuration. The claimed controller is configured to operate a printhead and energy source. The amount of curing of the interior volume is a function of both the energy source and materials worked upon by the apparatus. The material worked upon does not limit the structure of the apparatus, see MPEP 2115. In claim 1 the controller is not configured to include material properties and the material properties are not measured by a sensor before performing a function. Therefore, the apparatus of Kramer as modified above is capable of meeting the claimed step of curing an interior volume.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744